DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid sealing mechanism(numbered as 322 in the specification) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
actuation lever 341.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 342 in figure 3 is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is directed to an ambient temperature of the fluid, however claim 6 does not further limit the structure of the claimed beverage container filling device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3,5,7,9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clusserath et al(9856125) taken together with Tsukano et al(6601618).
	Clusserath et al teaches a beverage container filling device(figures 1 and 5) for filling a beverage container(9) with a fluid at an ambient temperature , comprising a support housing (ring reservoir 3) having an upper surface and a lower surface defining an inner fluid chamber for supplying the ambient temperature fluid to be discharged into the container, a valve housing(valve body 11 in figure 1) mounted to the lower surface for controlling the discharge of the ambient temperature fluid, a vent tube(return gas tube 12) having a first end and a second end, the second end at least partially extending through the valve housing , a spring(21) positioned about the first end of the vent tube, and a fluid sealing mechanism(16) positioned adjacent the upper surface and operating with the spring to control fluid flow of the ambient temperature fluid into the beverage container.  Clusserath et al is silent as to an umbellate ring surrounding the vent tube and being positioned adjacent the second end of the vent tube.   Tsukano et al teaches a beverage container filling apparatus in figure 2 including a beverage container(4), a storage tank(31) of non carbonated liquid, a gas passage tube(14) leading into the beverage container, and an umbellate ring(unnumbered) surrounding the vent tube and being positioned adjacent the end of the vent tube.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an umbellate ring surrounding the vent tube of Clusserath et al to prevent backflow of gas and so that gas only travels through the vent tube. 
.  
	Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim 8 recites “further comprising an actuation lever mounted within the support housing, wherein the actuation lever is configured to manipulate the fluid sealing mechanism between an open position and closed position”.  Clusserath et al fails to teach an actuation lever mounted within the support housing.  

Claims 12-19 are allowed.
	Claim 12 recites “ a beverage container filling system, comprising:  a carbonized tank filled with an ambient temperature fluid; a beverage container filling device; a carousel comprising at least one product supply pipe extending from the carbonized tank to the beverage container filling device; and a gas supply coupled to the carosuel, wherein the carosuel is configured to rotate from a first position to a second position, wherein the gas supply is configured to fill a container with an inert gas when the carousel is rotated to the first position, wherein the beverage container filling device is configured to fill the container with the fluid when the carousel is rotated to the second position, and wherein the ambient temperature fluid is maintained at an ambient temperature during operation of the beverage container filling device”.  Clusserath et al teaches a beverage container filling device(figures 1 and 5) for filling a beverage container(9) with a fluid at an ambient temperature , comprising a support housing (ring reservoir 3) having an upper surface and a lower surface defining an inner fluid chamber for supplying the ambient temperature fluid to be discharged into the 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 9, 2021